—In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Beldock, J.H.O.), dated February 9, 2000, as, upon a remittitur by this Court for a hearing to determine the amount of an attorney’s fee to be awarded to the plaintiff (see, Kalinich v Kalinich, 234 AD2d 344), awarded Polly Eustis an attorney’s fee in the principal sum of $103,237.50, and Polly Eustis cross-appeals, as limited by her brief, from so much of the same judgment as failed to impose a sanction against counsel representing the defendant.
Ordered that the judgment is modified, on the facts, by deleting the provision thereof awarding an attorney’s fee in the sum of $103,237.50, and substituting therefor a provision awarding an attorney’s fee in the sum of $75,000; as so modified, the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Under the circumstances of this case we find $75,000 to be an appropriate attorney’s fee.
The remaining contentions raised by the defendant on appeal and by nonparty Polly Eustis on her cross appeal are without merit. O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.